Order entered January 14, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-01004-CR

                             NICOLAS STEPHEN LLOYD, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-81624-2012

                                           ORDER
       The Court REINSTATES the appeal.

       On December 17, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 10, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

December 17, 2013 order requiring findings.

       We GRANT the January 10, 2014 extension motion and ORDER appellant’s brief filed

within the time specified.


                                                       /s/   LANA MYERS
                                                             JUSTICE